Exhibit DEBTOR-IN-POSSESSION CREDIT AGREEMENT by and among TXCO RESOURCES INC. and EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO each as a debtor and debtor-in-possession as Borrowers, THE LENDERS THAT ARE SIGNATORIES HERETO as the Lenders, and BD FUNDING I, LLC as Agent Dated as of June 15, 2009 DEBTOR-IN-POSSESSION CREDIT AGREEMENT THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this "Agreement"), is entered into as of June 15, 2009 by and among the lenders identified on the signature pages hereof (such lenders, together with their respective successors and permitted assigns, are referred to hereinafter each individually as a "Lender" and collectively as the "Lenders"), BD FUNDING I, LLC, as administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, "Agent"), TXCO RESOURCES INC., a Delaware corporation, as a debtor and debtor-in-possession ("Administrative Borrower") and each of Administrative Borrower's Subsidiaries identified on the signature pages hereof, each as a debtor and debtor-in-possession (such Subsidiaries, together with Administrative Borrower, are referred to hereinafter each individually as a "Borrower", and individually and collectively, jointly and severally, as the "Borrowers"). RECITALS A.The Borrowers have commenced cases (the "Chapter 11 Cases") under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for the Western District of Texas, San Antonio Division (the "Bankruptcy Court"), and the Borrowers have retained possession of their assets and are authorized under the Bankruptcy Code to continue the operation of their businesses as debtors-in-possession. B.Pursuant to the Debtor-In-Possession Note dated as of May 22, 2009 executed by the Borrowers and payable to the order of Double Black Diamond Offshore, Ltd.,as agent on behalf of the Lenders in an original principal amount not to exceed $12,500,000 (the "Interim Period DIP Note" ), the Lenders have made post petition advances to the Borrowers in an aggregate principal amount of $2,000,000 (the "Interim Period Advances"). C.The Borrowers have requested the Lenders to make additional post-petition loans and advances consisting of a multiple draw term loan facility in an aggregate principal amount (when aggregated with the Interim Period Advances) not to exceed $32,000,000, including a subfacility for the issuance of letters of credit.The Lenders are severally, and not jointly, willing to extend such credit to the Borrowers subject to the terms and conditions hereinafter set forth. The parties agree as follows: 1.DEFINITIONS AND CONSTRUCTION 1.1DefinitionsCapitalized terms used in this Agreement shall have the meanings specified therefor on Appendix A attached hereto. 1.2Accounting Terms.All accounting terms not specifically defined herein shall be construed in accordance with GAAP.When used herein, the term "financial statements" shall include the notes and schedules thereto.Whenever the term "Borrowers" is used in respect of a financial covenant or a related definition, it shall be understood to mean the Borrowers on a consolidated basis, unless the context clearly requires otherwise. 1.3Code.Any terms used in this Agreement that are defined in the Code shall be construed and defined as set forth in the Code unless otherwise defined herein; provided, however, that to the extent that the Code is used to define any term herein and such term is defined differently in different Articles of the Code, the definition of such term contained in Article 9 of the Code shall govern. 1.4Construction.Unless the context of this Agreement or any other Loan Document clearly requires otherwise, references to the plural include the singular, references to the singular include the plural, the terms "includes" and"including" are not limiting, and the term "or" has, except where otherwise indicated, the inclusive meaning represented by the phrase "and/or."The words "hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement or any other Loan Document refer to this Agreement or such other Loan Document, as the case may be, as a whole and not to any particular provision of this Agreement or such other Loan Document, as the case may be.Section, subsection, clause, appendix, schedule, and exhibit references herein are to this Agreement unless otherwise specified.Any reference in this Agreement or in any other Loan Document to any agreement, instrument, or document shall include all alterations, amendments, changes, extensions, modifications, renewals, replacements, substitutions, joinders, and supplements, thereto and thereof, as applicable (subject to any restrictions on such alterations, amendments, changes, extensions, modifications, renewals, replacements, substitutions, joinders, and supplements set forth herein).Any reference herein or in any other Loan Document to the satisfaction or repayment in full of the Obligations shall mean the repayment in full in cash (or, in the case of Letters of Credit, the cash collateralization or support by a standby letter of credit in accordance with the terms hereof) of all Obligations other than unasserted contingent indemnification Obligations.Any reference herein to any Person shall be construed to include such Person's successors and assigns.Any requirement of a writing contained herein or in any other Loan Document shall be satisfied by the transmission of a Record and any Record so transmitted shall constitute a representation and warranty as to the accuracy and completeness of the information contained therein. 1.5Schedules, Appendices and Exhibits.All of the appendices, schedules and exhibits attached to this Agreement shall be deemed incorporated herein by reference. 2.LOAN AND TERMS OF PAYMENT. 2.1Advances. (a)Subject to the terms and conditions of this Agreement and the Bankruptcy Court Orders, on and after the Final Facility Effective Date and until the Final Maturity Date (or such earlier termination of the Commitments in accordance with the terms herein), each Lender agrees (severally, not jointly or jointly and severally) to make advances (such advances, together with the Interim Period Advances are herein the "Advances") to the Borrowers in an amount not to exceed in the aggregate such Lender's Pro Rata Share of an amount equal to the lesser of: (i)the Maximum Facility Amount less (A) the sum of all outstanding Advances made hereunder plus the Letter of Credit Usage at such time, less (B) the aggregate amount of reserves, if any, established by Agent under Section 2.1(b); and -2- (ii)as of each week, the sum of (A) an amount equal to 110% of the difference between (x)the cumulative uses of cash (excluding repayments of Advances and amounts in respect of any Permitted Letters of Credit), minus (y) the cumulative sources of cash (excluding Advances or Permitted Letters of Credit), in each case as set forth in the Budget through such week, plus (B) such additional amount as may be needed in order to enable the Borrowers to maintain an aggregate cash balance of approximately $1,000,000. (b)Anything to the contrary in this Section 2.1 notwithstanding, Agent shall have the right to establish reserves against amounts the Borrowers are entitled to borrow under Section2.1(a) in such amounts, and with respect to such matters, as Agent in its Permitted Discretion shall deem necessary or appropriate, including reserves with respect to (i) sums that any Borrower is required to pay under any Section of this Agreement or any other Loan Document (such as Taxes, assessments, insurance premiums, or, in the case of leased assets, rents or other amounts payable under such leases) and are overdue, (ii) amounts owing by any Borrower to any Person to the extent secured by a Lien on, or trust over, any of the Collateral (including proceeds thereof or collections from the sale of Oil and Gas which may from time to time come into the possession of Lenders or the Agent), which Lien or trust, in the Permitted Discretion of Agent likely would have a priority superior to Agent's Liens in and to such item of the Collateral (other than Permitted Priority Liens) and (iii) the Carve-Out Expenses. 2.2Interim Period DIP Note (a).Upon the satisfaction of the conditions set forth in Section 4.1, (i) all Interim Period Advances shall be deemed to be Advances hereunder, (ii) all accrued and unpaid interest under the Interim Period DIP Note shall be deemed to be accrued and unpaid interest hereunder, (iii) all other then-outstanding payment obligations of the Borrowers under the Interim Period DIP Note shall become Obligations hereunder and (iv) the Interim Period DIP Note shall have no further force or effect, it being the intent of the parties hereto that this Agreement shall be deemed as having been given in substitution and not in novation or discharge of all such obligations or amounts then owing by the Borrowers under the Interim Period DIP Note. 2.3Borrowing Procedures. (a)Procedure for Borrowing.Each Borrowing shall be made by an irrevocable written request by an Authorized Person delivered to Agent.The Borrowers may request a Borrowing no more than once per calendar week.Such request must be received by Agent no later than 1:00 p.m. (Dallas, Texas time) at least 3 Business Days before the Business Day that is the requested Funding Date specifying (i) the amount of such Borrowing, and (ii) the requested Funding Date, which shall be a Business Day.At Agent's election, in lieu of delivering the above-described written request, any Authorized Person may give Agent telephonic notice of such request by the required time.In such circumstances, the Borrowers agree that any such telephonic notice will be confirmed in writing within 24 hours of the giving of such telephonic notice, but the failure to provide such written confirmation shall not affect the validity of the request.Each request for Borrowing shall be irrevocable and binding on the Borrowers. -3- (b)Borrowing Amounts.Each Borrowing shall be in an amount that is an integral multiple of $100,000 and not less than $500,000 or, if the Budget does not then permit a Borrowing of such amount, such lesser amount as permitted in the Budget. (c)Making of Advances.Agent shall promptly notify the Lenders of the requested Borrowing (and not later than 1:00 p.m. (Dallas, Texas time) on the Business Day that is 2 Business Days preceding the Funding Date applicable thereto), by telecopy, telephone or electronic mail.Each Lender shall transfer immediately available funds equal to the amount of such Lender's Pro Rata Share of the requested Borrowing to the Administrative Borrower's Designated Account not later than 4:00 p.m. (Dallas, Texas time) on the Funding Date applicable thereto; provided, however, that no Lender shall have the obligation to make, any Advance if such Lender has actual knowledge that (1) one or more of the applicable conditions precedent set forth in Section 4 will not be satisfied on the requested Funding Date for the applicable Borrowing unless such condition has been waived in accordance herewith, or (2)the requested Borrowing would exceed the Availability on such Funding Date. (d)Notation.Agent shall record on its books the principal amount of the Advances owing to each Lender, and the interests therein of each Lender, from time to time and such records shall, absent manifest error, conclusively be presumed to be correct and accurate. 2.4Payments of Principal. (a)Manner of Payment.Except as otherwise expressly provided herein, all payments by the Borrowers shall be made to each Lender's Account for the account of such Lender and shall be made in immediately available funds, no later than 3:00 p.m. (Dallas, Texas time) on the date specified herein. Any payment received by Lender later than 3:00 p.m. (Dallas, Texas time) shall be deemed to have been received on the following Business Day and any applicable interest or fee shall continue to accrue until such following Business Day. (b)Apportionment and Application. (i)All principal and interest payments shall be apportioned ratably among the applicable Lenders (according to the unpaid principal balance of the Obligations to which such payments relate held by each Lender) and all payments of fees, amounts andexpenses (other than fees or expenses that are for Agent's separate account) shall be apportioned ratably among the Lenders having a Pro Rata Share of the type of Obligation to which a particular fee, amount or expense relates.All payments to be made hereunder by the Borrowersshall be remitted to the Lenders in accordance with this Section2.4, and all such payments, and all proceeds of Collateral received by Agent, shall be applied as set forth in this Section (ii)Any partial repayments of principal shall be applied pro rata in repayment of (a) the first $7,500,000 of Advances (which bear interest at the rate described in clause (i) of the definition of "Applicable Rate") and (b) any Advances in excess of $7,500,000 (which bear interest at the rate described in clause (ii) of the definition of "Applicable Rate"), in each case as are outstanding as of the date of such repayment. -4- (iii)All prepayments of principal, payments remitted to the Lender Groupduring the occurrence and continuance of an Event of Default and all proceeds of Collateral received by Agent shall, in each case, be applied as follows: (A)first, to pay any fees or premiums then due to Agent or the Lenders under the Loan Documents until paid in full, (B)second, to pay any Lender Group Expenses (including cost or expense reimbursements) or indemnities then due to Agent or the Lenders under the Loan Documents, until paid in full, (C)third, ratably to pay interest due in respect of the Advances, until paid in full, (D)fourth, ratably (i) to pay the principal of all Advances until paid in full and (ii) to the Issuing Lender and the other Lenders, as cash collateral in an amount up to 105% of the Letter of Credit Usage, and (E)fifth, to pay any other Obligations until paid in full. (iv)In the event of a direct conflict between the priority provisions of this Section 2.4 and any other provision contained in any other Loan Document, it is the intention of the parties hereto that such provisions be read together and construed, to the fullest extent possible, to be in concert with each other.In the event of any actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms and provisions of this Section 2.4 shall control and govern. (c)Repayments. (i)Excess Usage.If at any time the sum of the aggregate principal amount of all Advances made hereunder, the outstanding Letter of Credit Usage, and the aggregate amount of reserves, if any, established by Agent under Section 2.1(b) exceeds the lesser of (A)an amount equal to 110% of the difference between (x)the cumulative uses of cash (excluding repayments of Advances and amounts in respect of any Permitted Letters of Credit), minus (y)the cumulative sources of cash (excluding Advances or Permitted Letters of Credit), in each case as set forth in the Budget through such time, and (b)the Maximum Facility Amount, the Borrowers shall immediately repay the Obligations in an amount equal to such excess, which repayments shall be applied in the manner set forth in Section 2.4(b). (ii)Voluntary Repayments.The Advances may be voluntarily repaid in full or in part at any time without premium or penalty. (iii)Mandatory Repayments. (A)Immediately upon the receipt by any Borrower of the proceeds of any sale or disposition of Property or assets (other than Permitted Dispositions), such Borrower shall, subject to the order of the Bankruptcy Court, repay the outstanding principal amount of the Obligations in accordance with Section 2.4(b) in an amount equal to 100% of such -5- Net Cash Proceeds (including condemnation awards and payments in lieu thereof) received by such Borrower in connection with such sales or dispositions.Nothing contained in this paragraph shall permit any Borrower to sell or otherwise dispose of any property or assets other than in accordance with Section7.4. (B)Immediately upon the receipt by any Borrower of any Extraordinary Receipts, the Borrowers shall repay the outstanding principal amount of the Obligations in accordance with Section 2.4(b) in an amount equal to 100% of such Extraordinary Receipts, net of any reasonable expenses incurred in collecting such Extraordinary Receipts. (C)Immediately upon the issuance or incurrence by any Borrower of any Indebtedness (other than Indebtedness permitted under Section 7.1) or the issuance by any Borrower of any shares of Stock(other than in the event that any Borrower forms a Subsidiary in accordance with Section6.13, the issuance by such Subsidiary of Stock to such Borrower), the Borrowers shall repay the outstanding principal amount of the Obligations in accordance with Section 2.4(b) in an amount equal to 100% of the Net Cash Proceeds received by such Person in connection with such incurrence of Indebtedness or such issuance of Stock.Notwithstanding the foregoing, the provisions of this paragraph shall not be deemed to be an implied consent to any such issuance or incurrence which is otherwise prohibited by the terms and conditions of this Agreement. (iv)Repayment on Final Maturity Date.The outstanding principal amount of the Advances, together with interest accrued and unpaid thereon and all other Obligations outstanding hereunder, shall be due and payable on the Final Maturity Date or, if earlier, on the date on which they are declared due and payable pursuant to the terms of this Agreement. (v)Re-borrowings Not Permitted.Any amounts repaid by the Borrowers may not be re-borrowed. 2.5Interest Rate. (a)Interest Rates.Except as provided in Section 2.6(b), all Obligations (except for undrawn Letters of Credit) that have been charged to the Loan Account pursuant tothe terms hereof shall bear interest on the Daily Balance thereof at a per annum rate equal to the Applicable Rate. (b)Default Rate.Upon the occurrence and during the continuation of an Event of Default: (i)all Obligations (except for undrawn Letters of Credit) that have been charged to the Loan Account pursuant to the terms hereof shall bear interest on the Daily Balance thereof at a per annum rate equal to 200 basis points above the per annum rate otherwise applicable hereunder, and (ii)the Letter of Credit fee provided for in Section 2.11(b) shall be increased to 200 basis points above the per annum rate otherwise applicable hereunder. -6- (c)Intent to Limit Charges to Maximum Lawful Rate.In no event shall the interest rate or rates payable under this Agreement, plus any other amounts paid in connection herewith, exceed the highest rate permissible under any law that a court of competent jurisdiction shall, in a final determination, deem applicable.The Borrowers and the Lender Group, in executing and delivering this Agreement, intend legally to agree upon the rate or rates of interest and manner of payment stated within it; provided, however, that, anything contained herein to the contrary notwithstanding, if said rate or rates of interest or manner of payment exceeds the maximum allowable under applicable law, then, ipso facto, as of the date of this Agreement, the Borrowers are and shall be liable only for the payment of such maximum as allowed by law, and payment received from the Borrowers in excess of such legal maximum, whenever received, shall be applied to reduce the principal balance of the Obligations to the extent of such excess.Without limiting the foregoing, it is the intention of the parties hereto that the Agent and each Lender shall conform strictly to usury laws applicable to it. Accordingly, if the transactions contemplated hereby would be usurious as to the Agent or any Lender under laws applicable to it (including the laws of the United States of America and any other jurisdiction whose laws may be mandatorily applicable to the Agent or such Lender notwithstanding the other provisions of this Agreement), then, in that event, notwithstanding anything to the contrary in any of the Loan Documents or any agreement entered into in connection with or as security for the Advances, it is agreed as follows:(a) the aggregate of all consideration that constitutes interest under law applicable to the Agent or any Lender that is contracted for, taken, reserved, charged or received by the Agent or such Lender under any of the Loan Documents or agreements or otherwise in connection with the Advances shall under no circumstances exceed the maximum amount allowed by such applicable law, and any excess shall be canceled automatically and if theretofore paid shall be credited by the Agent or such Lender on the principal amount of the Borrowing (or, to the extent that the principal amount of such Borrowing shall have been or would thereby be paid in full, refunded by the Agent or such Lender to the Borrowers; and (b) in the event that the maturity of the Advances is accelerated by reason of any Event of Default or otherwise, or in the event of any required or permitted repayment, then such consideration that constitutes interest under law applicable to the Agent or any Lender may never include more than the maximum amount allowed by such applicable law, and excess interest, if any provided for in this Agreement or otherwise shall be canceled automatically by the Agent or such Lender as of the date of such acceleration or repayment and, if theretofore paid, shall be credited by the Agent or such Lender on the principal amount of the Borrowing (or, to the extent that the principal amount of suchBorrowing shall have been or would thereby be paid in full, refunded by the Agent or such Lender to the Borrowers).All sums paid or agreed to be paid to the Agent or any Lender for the use, forbearance or detention of sums due hereunder shall, to the extent permitted by law applicable to the Agent or such Lender, be amortized, prorated, allocated and spread throughout the stated term of the Advances until payment in full so that the rate or amount of interest on account of any Advancesdo not exceed the maximum amount allowed by such applicable law.If at any time and from time to time (i) the amount of interest payable to the Agent or any Lender on any date shall be computed at the maximum rate allowable under law applicable to the Agent or such Lender pursuant to this paragraph and (ii)in respect of any subsequent interest computation period the amount of interest otherwise payable to the Agent or such Lender would be less than the amount of interest payable to the Agent or such Lender computed at the maximum rate allowable under law applicable to the Agent or such Lender, then the amount of interest payable to the Agent or such Lender in -7- respect of such subsequent interest computation period shall continue to be computed at the maximum lawful rate applicable to the Agent or such Lender until the total amount of interest payable to the Agent or such Lender shall equal the total amount of interest which would have been payable to the Agent or such Lender if the total amount of interest had been computed without giving effect to this paragraph. 2.6Payment of Interest, Origination Amount and Fees. (a).Subject to the terms of the Bankruptcy Court Orders and except as provided to the contrary herein, all Letter of Credit fees, and all other fees payable hereunder shall be due and payable, in arrears, on the last Business Day of each month, and all interest hereunder shall be due and payable as set forth in Section 2.13(a).The Borrowers hereby authorize Agent, during the occurrence and continuance of an Event of Default, to charge all interest and fees (when due and payable), all Lender Group Expenses (after the same become due and payable in accordance with Section 18.8), all amounts, charges, commissions, fees, and costs provided for in Sections2.10, 2.11 and 2.12(e) (in each case as and when due and payable), and all other payments as and when due and payable under any Loan Document, to the Loan Account, which amounts thereafter shall constitute Advances hereunder and shall accrue interest at the rate then applicable to Advances.Any interest not paid when due shall be compounded by being charged to the Loan Account and shall thereafter accrue interest at the rate then applicable to Advances.All interest, amounts and fees chargeable under the Loan Documents shall be computed on the basis of a 360 day year for the actual number of days elapsed. 2.7Crediting Payments.The receipt of any payment item by any Lender (whether from transfers to such Lender by the Cash Management Banks pursuant to the Control Agreements or otherwise) shall not be considered a payment on account unless such payment item is a wire transfer of immediately available federal funds made to such Lender's Account or unless and until such payment item is honored when presented for payment.Should any payment item not be honored when presented for payment, then the Borrowers shall be deemed not to have made such payment and interest shall accrue in respect of such item as provided herein.Anything to the contrary contained herein notwithstanding, any payment item shall be deemed received by a Lender only if it is received into such Lender's Account on a Business Day on or before 3:00 p.m. (Dallas, Texas time).If any payment item is received into a Lender's Account on a non-Business Day or after 3:00 p.m. (Dallas, Texas time) on a Business Day, it shall be deemed to have been received by such Lender as of the opening of business on the immediately following Business Day; provided, however, each Lender reserves the right, in its sole discretion, to exclude from such payment item the amount of any such payment item that such Lender determines may constitute trust funds (e.g., production taxes, severance taxes, or payroll taxes) or amounts attributable to interests of third Persons such as overriding royalty interests. 2.8Designated Account.Each Lender is authorized to make the Advances, and Issuing Lender is authorized to issue the Letters of Credit, under this Agreement based upon telephonic or other instructions received from anyone purporting to be an Authorized Person.Administrative Borrower agrees to establish and maintain an account (the "Designated Account") with a Cash Management Bank for the purpose of receiving the proceeds of the Advances requested by the Borrowers and made by the Lenders hereunder.Unless otherwise agreed by any Lender and Administrative Borrower with respect to any Advance to be made by such -8- Lender, any Advance requested by the Borrowers and made by the Lenders hereunder shall be made to the Designated Account. 2.9Maintenance of Loan Account.Agent shall maintain an account on its books in the name of the Borrowers (the "Loan Account") on which the Borrowers will be charged with all Advances made by the Lenders to the Borrowers or for the Borrowers' account, the Letters of Credit issued by Issuing Lender for the Borrowers' account, and with all other payment Obligations hereunder or under the other Loan Documents, including, accrued interest, fees and expenses, and Lender Group Expenses.In accordance with Section2.7, the Loan Account will be credited with all payments received by any Lender from the Borrowers or for the Borrowers' account, including all amounts received in any Lender's Account from any Cash Management Bank.Any statements regarding the Loan Account rendered by Agent to the Borrowers, including itemizations of principal, interest, fees, charges and expenses, shall, absent manifest error, be conclusively presumed to be correct and accurate unless, within 30 days after receipt thereof by the Borrowers, the Administrative Borrower shall deliver to Agent a written objection thereto describing the error or errors contained in any such statements.Promptly after receipt of such written objection and Agent's evaluation thereof, the Agent shall credit the Loan Account for amounts (if any) contained in such statements that Agent agrees were charged in error. 2.10Origination Amount.The Borrowers shall pay an amount (the "Origination Amount") equal to 3.0% of the Maximum Facility Amount to the Lenders in accordance with their Pro Rata Shares (and the Borrowers hereby authorize Agent to charge such amounts due and owing to the Loan Account and to designate such amounts as Advances under this Agreement as and when due and payable or structure such amounts as original issue discount), which shall be payable as follows: (a)that portion of the Origination Amount equal to 1.0% of the Maximum Facility Amount shall be due and payable on the date of the first Advance under this Agreement(without regard to Advances under the Interim Period DIP Note); provided, however, that such amount shall be permanently reduced by any Origination Amount paid by the Borrowers pursuant to the Interim Period DIP Note; and (b)that portion of the Origination Amount equal to 2.0% of the Maximum Facility Amount shall be due and payable on the Final Maturity Date (or upon any earlier repayment of all Advances hereunder). 2.11Fees.In addition to any other fees set forth in the Loan Documents, the Borrowers shall pay the following fees to the Lenders in accordance with their Pro Rata Shares (and the Borrowers hereby authorize Agent to charge such amounts due and owing to the Loan Account and to designate such amounts as Advances under this Agreement as and when due and payable): (a)An unused line fee (the "Unused Line Fee") equal to the product of (x)0.50% per annum and (y)the Maximum Facility Amount, less the sum of (a) the average Daily Balance of Advances that were outstanding during the immediately preceding month, plus (b) the average Daily Balance of outstanding and undrawn Letters of Credit during the immediately preceding month.The Unused Line Fee shall accrue during the period from and -9- including the Final Facility Effective Date through but excluding the date on which the Commitments are terminated; provided that, if a Lender continues to have any L/C Risk Participation Liability after its Commitment terminates, then the Unused Line Fee shall continue to accrue on the average daily amount of such Lender's L/C Risk Participation Liability from and including the date on which its Commitment terminates to but excluding the date on which it ceases to have any L/C Risk Participation Liability.Accrued Unused Line Fees shall be payable in arrears on the last Business Day of each month and on the day on which the Unused Line Fee ceases to accrue hereunder. (b)In addition to the charges, commissions, fees, and costs set forth in Section 2.12(e), the Borrowers shall pay to any Issuing Lender and, subject to their compliance with Section2.12(b), the other Lenders a Letter of Credit fee which shall accrue at a rate equal to the product of (x)Applicable Rate (or such lower rate as may be agreed between Agent and the Borrowers) and (y)the Daily Balance of the undrawn amount of all outstanding Letters of Credit. 2.12Letters of Credit. (a)Subject to the terms and conditions of this Agreement, any Issuing Lender may agree to cause an Underlying Issuer to issue letters of credit for the account of the Borrowers (each, a "Letter of Credit"), whether by purchasing participations, executing indemnities or reimbursement obligations, or otherwise (each such undertaking, an "L/C Undertaking") with respect to such Letters of Credit; provided, however, that the Issuing Lender or the Agent in its sole discretion may decline to cause or allow the issuance of any Letter of Credit so requested.Each request for the issuance of a Letter of Credit, or the amendment, renewal, or extension of any outstanding Letter of Credit, shall be made in writing by an Authorized Person and delivered to the Issuing Lender and Agent via hand delivery, telecopy, or electronic mail reasonably in advance of the requested date of issuance, amendment, renewal, orextension.Each such request shall be in form and substance satisfactory to Agent and the Issuing Lender in its Permitted Discretion and shall specify (i) the amount of such Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of such Letter of Credit, (iii) the expiration date of such Letter of Credit, (iv) the name and address of the beneficiary thereof, and (v) such other information (including, in the case of an amendment, renewal, or extension, identification of the outstanding Letter of Credit to be so amended, renewed, or extended) as shall be necessary to prepare, amend, renew, or extend such Letter of Credit.If requested by the Issuing Lender, the Borrowers also shall be an applicant under the application with respect to any Letter of Credit that is to be the subject of an L/C Undertaking.No Letter of Credit shall be issued if the Letter of Credit Usage would exceed the Maximum Facility Amount less the outstanding amount of Advances less the aggregate amount of reserves, if any, established by Agent under Section 2.1(b). Each Letter of Credit shall be in form and substance acceptable to the Issuing Lender and Agent (in the exercise of their Permitted Discretion), including the requirement that the amounts payable thereunder must be payable in Dollars.If Issuing Lender is obligated to advance funds under a Letter of Credit or an L/C Undertaking, the Borrowers immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to such Issuing Lender an amount equal to such L/C Disbursement not later than 2:00 p.m., Dallas, Texas time, on the date that -10- such L/C Disbursement is made, if Administrative Borrower shall have received written or telephonic notice of such L/C Disbursement prior to 1:00 p.m., Dallas, Texas time, on such date, or, if such notice has not been received by Administrative Borrower prior to such time on such date, then not later than 2:00 p.m., Dallas, Texas time, on the Business Day immediately following the date that Administrative Borrower receives such notice, and, in the absence of such reimbursement, the L/C Disbursement immediately and automatically shall be deemed to be an Advance hereunder and shall bear interest at the rate then applicable to Advances.To the extent an L/C Disbursement is deemed to be an Advance hereunder, the Borrowers' obligation to reimburse such L/C Disbursement shall be discharged and replaced by the resulting Advance. (b)Promptly following receipt of a notice of L/C Disbursement, each Lender agrees to fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing subsection to Issuing Lender on the same terms and conditions as if the Borrowers had requested such Advance.By the issuance of a Letter of Credit (or an amendment to a Letter of Credit increasing the amount thereof) and without any further action on the part of the Issuing Lender or the Lenders, the Issuing Lender shall be deemed to have granted to each Lender, and each Lender shall be deemed to have purchased, a participation in each Letter of Credit, in an amount equal to its Pro Rata Share of the L/C Risk Participation Liability of such Letter of Credit, and each such Lender agrees to pay to the Issuing Lender such Lender's Pro Rata Share of any payments made by the Issuing Lender under such Letter of Credit.In consideration and in furtherance of the foregoing, each Lender hereby absolutely and unconditionally agrees to pay the Issuing Lender such Lender's Pro Rata Share of each L/C Disbursement made by the Issuing Lender and not reimbursed by the Borrowers on the date due as provided in Section2.12(a), or of any reimbursement payment required to be refunded to the Borrowers for any reason.Each Lender acknowledges and agrees that its obligation to deliver to the Issuing Lender an amount equal to its respective Pro Rata Share of each L/C Disbursement made by the Issuing Lender pursuant to this Section2.12(b) shall be absolute and unconditional and such remittance shall be made notwithstanding the occurrence or continuation of an Event of Default or Default or thefailure to satisfy any condition set forth in Section 3.If any such Lender fails to make available to the Issuing Lender the amount of such Lender's Pro Rata Share of each L/C Disbursement made by the Issuing Lender in respect of such Letter of Credit as provided in this Section, such Lender shall be deemed to be a Defaulting Lender and the Issuing Lender shall be entitled to recover such amount on demand from such Lender together with interest thereon at the Defaulting Lender Rate until paid in full. (c)Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group harmless from any loss, cost, expense, or liability, and reasonable attorneys fees incurred by the Lender Group arising out of or in connection with any Letter of Credit; provided, however, that no Borrower shall be obligated hereunder to indemnify for any loss, cost, expense, or liability that a court of competent jurisdiction has finally determined to have resulted from the gross negligence or willful misconduct of the Issuing Lender or any other member of the Lender Group.Each Borrower agrees to be bound by the Underlying Issuer's regulations and interpretations of any Letter of Credit, even though this interpretation may be different from such Borrower's own, and each Borrower understands and agrees that the Lender Group shall not be liable for any error, negligence, or mistake, whether of omission or commission, in following the Borrowers' instructions or those contained in the Letter of Credit or any modifications, amendments, or supplements thereto.Each Borrower understands that the L/C Undertakings -11- may require Issuing Lender to indemnify the Underlying Issuer for certain costs or liabilities arising out of claims by the Borrowers against such Underlying Issuer.Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group harmless with respect to any loss, cost, expense (including reasonable attorneys fees), or liability incurred by the Lender Group under any L/C Undertaking as a result of the Lender Group's indemnification of any Underlying Issuer; provided, however, that no Borrower shall be obligated hereunder to indemnify for any loss, cost, expense, or liability that a court of competent jurisdiction has finally determined to have resulted from gross negligence or willful misconduct of the Issuing Lender or any other member of the Lender Group.Each Borrower hereby acknowledges and agrees that neither the Lender Group nor the Issuing Lender shall be responsible for delays, errors, or omissions resulting from the malfunction of equipment in connection with any Letter of Credit. (d)Each Borrower hereby authorizes and directs any Underlying Issuer to deliver to the Issuing Lender all instruments, documents, and other writings and property received by such Underlying Issuer pursuant to such Letter of Credit and to accept and rely upon the Issuing Lender's instructions with respect to all matters arising in connection with such Letter of Credit and the related application. (e)Any and all issuance charges, commissions, fees, and costs charged by the Underlying Issuer with respect to the Letters of Credit shall be Lender Group Expenses for purposes of this Agreement and immediately shall be reimbursable by Borrower to the Issuing Lender. (f)If by reason of (i) any change after the Filing Date in any applicable law, treaty, rule, or regulation or any change in the interpretation or application thereof by any Governmental Authority, or (ii) compliance by the Underlying Issuer or the Lender Group with any direction, request, or requirement (irrespective of whether having the force of law) of anyGovernmental Authority or monetary authority including, Regulation D of the Federal Reserve Board as from time to time in effect (and any successor thereto): (i)any reserve, deposit, or similar requirement is or shall be imposed or modified in respect of any Letter of Credit issued hereunder, or (ii)there shall be imposed on the Underlying Issuer or the Lender Group any other condition regarding any Letter of Credit issued pursuant hereto, and the result of the foregoing is to increase, directly or indirectly, the cost to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter of Credit or to reduce the amount receivable in respect thereof by the Lender Group, then, and in any such case, Agent or the Issuing Lender may, at any time within a reasonable period after the additional cost is incurred or the amount received is reduced, notify Administrative Borrower, and the Borrowers shall pay the Lenders on demand such amounts as Agent or the Issuing Lender may specify to be necessary to compensate the Lender Group for such additional cost or reduced receipt, together with interest on such amount from the date of such demand until payment in full thereof at the rate then applicable to Advances hereunder; provided that the Borrowers shall not be required to compensate a Lender pursuant to this Section for any such amounts incurred more than 270 days prior to the date that such Lender first demands payment from any Borrower of such amounts; -12- provided further that if any event or circumstance giving rise to such amounts is retroactive, then the 270 day period referred to above shall be extended to include the period of retroactive effect thereof.The determination by Agent or the Issuing Lender of any amount due pursuant to this Section, as set forth in a certificate setting forth the calculation thereof in reasonable detail, shall, in the absence of manifest or demonstrable error, be final and conclusive and binding on all of the parties hereto. 2.13LIBO Rate Provisions. (a)Interest and Interest Payment Dates.Accrued interest on all Borrowings shall be payable on the earliest of (i) each Interest Payment Date in respect thereof, (ii) the date on which this Agreement is terminated pursuant to the terms hereof and (iii) the date on which all or any portion of the Obligations are accelerated pursuant to the terms hereof. (b)Breakage Costs.The Borrowers shall indemnify, defend, and hold Agent and the Lenders harmless against any loss, cost, or expense incurred by Agent or any Lender as a result of (A) the payment of any principal of any Borrowing other than on an Interest Payment Date applicable thereto (including as a result of an Event of Default), or (B) the failure to borrow any Borrowing on the date specified in notice of Borrowing delivered pursuant hereto (such losses, costs, or expenses, "Funding Losses").Funding Losses shall, with respect to Agent or any Lender, be deemed to equal the amount determined by Agent or such Lender to be the excess, if any, of (1) the amount of interest that would have accrued on the principal amount of such Borrowing had such repayment not occurred, at the LIBO Rate that would have been applicable thereto, for the period from the date of such event to the last day of the then current Interest Period therefor (or, in the case of a failure to borrow, for the period that would have beenthe Interest Period therefor), minus (2) the amount of interest that would accrue on such principal amount for such period at the interest rate which Agent or such Lender would be offered were it to be offered, at the commencement of such period, Dollar deposits of a comparable amount and period in the London interbank market.A certificate of Agent or a Lender delivered to the Administrative Borrower setting forth any amount or amounts that Agent or such Lender is entitled to receive pursuant to this Section 2.13 shall be conclusive absent manifest error. (c)Increased Costs.The LIBO Rate may be adjusted by Agent with respect to any Lender on a prospective basis to take into account any additional or increased costs to such Lender of maintaining or obtaining any eurodollar deposits or increased costs, in each case, due to changes in applicable law occurring subsequent to the commencement of the then applicable Interest Period, including changes in tax laws (except changes in Taxes constituting Taxes of the type described in clauses (a) and (b) of the definition of "Excluded Taxes") and changes in the reserve requirements imposed by the Board of Governors of the Federal Reserve System (or any successor) (excluding the reserve percentage prescribed by the Board of Governors of the Federal Reserve System), which additional or increased costs would increase the cost of funding or maintaining loans bearing interest at the LIBO Rate.In any such event, the affected Lender shall give the Administrative Borrower, Agent and the other Lenders notice of such a determination and adjustment and, upon its receipt of the notice from the affected Lender, the Administrative Borrower may, by notice to such affected Lender (x) require such Lender to furnish to the Administrative Borrower a statement setting forth the basis for adjusting such LIBO Rate and the method for determining the amount of such adjustment, or (y) repay the -13- Borrowings with respect to which such adjustment is made (together with any amounts due under this paragraph.Failure or delay on the part of any Lender to demand compensation pursuant to this Section shall not constitute a waiver of such Lender's right to demand such compensation; provided that the Borrowers shall not be required to compensate a Lender pursuant to this Section for any additional or increased costs incurred more than 180 days prior to the date that such Lender notifies the Administrative Borrower of such law giving rise to such additional or increased costs and of such Lender's intention to claim compensation therefor; provided further that if such claim arises by reason of the adoption of or change in any law that is retroactive, then the 180-day period day period referred to above shall be extended to include the period of retroactive effect thereof. (d)No Requirement of Matched Funding.Anything to the contrary contained herein notwithstanding, no Lender is required actually to acquire eurodollar deposits to fund or otherwise match fund any Borrowing as to which interest accrues at the LIBO Rate.The provisions of this Section shall apply as if each Lender had match funded any Borrowing as to which interest is accruing at the LIBO Rate by acquiring eurodollar deposits for each Interest Period in the amount of such Borrowing. 2.14Capital Requirements.If, after the date hereof, any Lender determines that (i) the adoption of or change in any law, rule, regulation or guideline regarding capital requirements for banks or bank holding companies, or any change in the interpretation or application thereof by any Governmental Authority charged with the administration thereof, or (ii) compliance by such Lender or its parent bank holding company with any guideline, request, or directive of any such entity regarding capital adequacy (whether or not having the force of law), has the effect of reducing the return on such Lender's or such holding company's capital as a consequence of such Lender's Commitments hereunder to a level below that which such Lender or such holding company could have achieved but for such adoption, change, or compliance (taking into consideration such Lender's or such holding company's then existing policies with respect to capital adequacy and assuming the full utilization of such entity's capital) by any amount deemed by such Lender to be material, then such Lender may notify the Administrative Borrower and Agent thereof.Following receipt of such notice, the Borrowers agree to pay such Lender on demand the amount of such reduction of return of capital as and when such reduction is determined, payable within 90 days after presentation by such Lender of a statement in the amount and setting forth in reasonable detail such Lender's calculation thereof and the assumptions upon which such calculation was based (which statement shall be deemed true and correct absent manifest error).In determining such amount, such Lender may use any reasonable averaging and attribution methods.Failure or delay on the part of any Lender to demand compensation pursuant to this Section shall not constitute a waiver of such Lender's right to demand such compensation; provided that the Borrowers shall not be required to compensate a Lender pursuant to this Section for any reduction in return incurred more than 270 days prior to the date that such Lender notifies the Administrative Borrower of such law, rule, regulation or guideline giving rise to such reductions and of such Lender's intention to claim compensation therefor; provided further that if such claim arises by reason of the adoption of or change in any law, rule, regulation or guideline that is retroactive, then the 270-day period referred to above shall be extended to include the period of retroactive effect thereof. -14- 2.15Administrative Borrower as Agent for Borrowers.Each Borrower hereby irrevocably appoints Administrative Borrower as the borrowing agent and attorney-in-fact for all Borrowers, which appointment shall remain in full force and effect unless and until Agent shall have received prior written notice signed by each Borrower that such appointment has been revoked and that another Borrower has been appointed Administrative Borrower.Each Borrower hereby irrevocably appoints and authorizes the Administrative Borrower (i) to provide all notices with respect to Advances and Letters of Credit obtained for the benefit of any Borrower and all other notices and instructions under this Agreement on behalf of the Borrowers and (ii) to take such action as the Administrative Borrower deems appropriate on its behalf to obtain Advances and Letters of Credit and to exercise such other powers as are reasonably incidental thereto to carry out the purposes of this Agreement.It is understood that the handling of the Loan Account and Collateral of the Borrowers in a combined fashion, as more fully set forth herein, is done solely as an accommodation to the Borrowers in order to utilize the collective borrowing powers of the Borrowers in the most efficient and economical manner and at their request, and that Lender Group shall not incur liability to any Borrower as a result hereof.Each Borrower expects to derive benefit, directly or indirectly, from the handling of the Loan Account and the Collateral in a combined fashion since the successful operation of each Borrower is dependent on the continued successful performance of the integrated group. 2.16Joint and Several Liability of Borrowers.(a)Each Borrower is accepting joint and several liability hereunder and under the other Loan Documents in consideration of the financial accommodations to be provided by the Lender Group under this Agreement, for the mutual benefit, directly and indirectly, of each Borrower and in consideration of the undertakings of the other Borrowers to accept joint and several liability for the Obligations. (b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally accepts, not merely as a surety but also as a co-debtor, joint and several liability with the other Borrowers, with respect to the payment and performance of all of the Obligations (including any Obligations arising under this Section 2.16), it being the intention of the parties hereto that all the Obligations shall be the joint and several obligations of each Borrower without preferences or distinction among them. (c)If and to the extent that any Borrower shall fail to make any payment with respect to any of the Obligations as and when due or to perform any of the Obligations in accordance with the terms thereof, then in each such event the other Borrowers will make such payment with respect to, or perform, such Obligation. (d)The Obligations of each Borrower under the provisions of this Section2.16 constitute the absolute and unconditional, full recourse Obligations of each Borrower enforceable against each Borrower to the full extent of its properties and assets, irrespective of the validity, regularity or enforceability of this Agreement or any other circumstances whatsoever, subject to applicable law. (e)Except as otherwise expressly provided in this Agreement, each Borrower hereby waives notice of acceptance of its joint and several liability, notice of any Advances or Letters of Credit issued under or pursuant to this Agreement, notice of the occurrence of any Default, Event of Default, or of any demand for any payment under this Agreement, notice of -15- any action at any time taken or omitted by Agent or Lenders under or in respect of any of the Obligations, any requirement of diligence or to mitigate damages and, generally, to the extent permitted by applicable law, all demands, notices and other formalities of every kind in connection with this Agreement (except as otherwise provided in this Agreement).Each Borrower hereby assents to, and waives notice of, any extension or postponement of the time for the payment of any of the Obligations, the acceptance of any payment of any of the Obligations, the acceptance of any partial payment thereon, any waiver, consent or other action or acquiescence by Agent or Lenders at any time or times in respect of any default by any Borrower in the performance or satisfaction of any term, covenant, condition or provision of this Agreement, any and all other indulgences whatsoever by Agent or Lenders in respect of any of the Obligations, and the taking, addition, substitution or release, in whole or in part, at any time or times, of any security for any of the Obligations or the addition, substitution or release, in whole or in part, of any Borrower.Without limiting the generality of the foregoing, each Borrower assents to any other action or delay in acting or failure to act on the part of the Agent or any Lender with respect to the failure by any other Borrower to comply with any of its respective Obligations, including any failure strictly or diligently to assert any right or to pursue any remedy or to comply fully with applicable laws or regulations thereunder, which might, but for the provisions of this Section 2.16 afford grounds for terminating, discharging or relieving any Borrower, in whole or in part, from any of its Obligations under this Section 2.16, it being the intention of each Borrower that, so long as any of the Obligations hereunder remain unsatisfied, the Obligations of each Borrower under this Section 2.16 shall not be discharged except by performance and then only to the extent of such performance.The Obligations of each Borrower under this Section 2.16 shall not be diminished or rendered unenforceable by any winding up, reorganization, arrangement, liquidation, reconstruction or similar proceeding with respect to any Borrower or Agent or any Lender. (f)Each Borrower represents and warrants to Agent and Lenders that such Borrower is currently informed of the financial condition of the other Borrowers and of all other circumstances which a diligent inquiry would reveal and which bear upon the risk of nonpayment of the Obligations.Each Borrower further represents and warrants to Agent and Lenders that such Borrower has read and understands the terms and conditions of the Loan Documents.Each Borrower hereby covenants that such Borrower will continue to keep informed of the Borrowers' financial condition, and of all other circumstances which bear upon the risk of nonpayment or nonperformance of the Obligations. (g)Each Borrower waives all rights and defenses arising out of an election of remedies by Agent or any Lender, even though that election of remedies, such as a nonjudicial foreclosure with respect to security for a guaranteed obligation, may have destroyed Agent's or such Lender's rights of subrogation and reimbursement against such Borrower by the operation of statute or otherwise. (h)Each Borrower waives all rights and defenses that such Borrower may have because the Obligations are secured by Real Property.This means, among other things: (i)Agent and Lenders may collect from such Borrower without first foreclosing on any Real Property or Collateral consisting of personal property pledged by the Borrowers. -16- (ii)If Agent or any Lender forecloses on any Real Property Collateral: (A)Subject to applicable law, the amount of the Obligations may be reduced only by the price for which that Collateral is sold at the foreclosure sale, even if such Collateral is worth more than the sale price. (B)Agent and Lenders maycollect from such Borrower even if Agent or Lenders, by foreclosing on the Real Property Collateral, has destroyed any right such Borrower may have to collect from the other Borrowers. The foregoing is an unconditional and irrevocable waiver of any rights and defenses such Borrower may have because the Obligations are secured by Real Property. (i)The provisions of this Section 2.16 are made for the benefit of Agent, Lenders and their respective successors and permitted assigns, and may be enforced by it or them from time to time against any or all Borrowers as often as occasion therefor may arise and without requirement on the part of Agent, Lender, successor or permitted assign first to marshal any of its or their claims or to exercise any of its or their rights against any Borrower or to exhaust any remedies available to it or them against any Borrower or to resort to any othersource or means of obtaining payment of any of the Obligations hereunder or to elect any other remedy.The provisions of this Section shall remain in effect until all of the Obligations shall have been paid in full or otherwise fully satisfied.If at any time, any payment, or any part thereof, made in respect of any of the Obligations, is rescinded or must otherwise be restored or returned by Agent or any Lender, the provisions of this Section will forthwith be reinstated in effect, as though such payment had not been made. (j)Until the Obligations have been paid in full and all of the Commitments terminated, each Borrower hereby agrees that it will not enforce any of its rights of contribution or subrogation against any other Borrower with respect to any liability incurred by it hereunder or under any of the other Loan Documents, any payments made by it to Agent or Lenders with respect to any of the Obligations or any collateral security therefor until such time as all of the Obligations have been paid in full in cash.Any claim which any Borrower may have against any other Borrower with respect to any payments to any Agent or Lender hereunder or under any other Loan Documents are hereby expressly made subordinate and junior in right of payment, without limitation as to any increases in the Obligations arising hereunder or thereunder, to the prior payment in full in cash of the Obligations and all such Obligations shall be paid in full in cash before any payment or distribution of any character, whether in cash, securities or other property, shall be made to any other Borrower therefor. (k)Each Borrower hereby agrees that, after the occurrence and during the continuance of any Default or Event of Default, the payment of any amounts due with respect to the indebtedness owing by any Borrower to any other Borrower is hereby subordinated to the prior payment in full in cash of the Obligations.Each Borrower hereby agrees that after the occurrence and during the continuance of any Default or Event of Default, such Borrower will not demand, sue for or otherwise attempt to collect any indebtedness of any other Borrower owing to such Borrower until the Obligations shall have been paid in full in cash.If, notwithstanding the foregoing sentence, such Borrower shall collect, enforce or receive any -17- amounts in respect of such indebtedness, such amounts shall be collected, enforced and received by such Borrower as trustee for Agent, and such Borrower shall deliver any such amounts to the Lenders for application to the Obligations in accordance with Section 2.4(b). 2.17Lender's Failure to Fund Advances (a)All Advances shall be made by the Lenders contemporaneously and in accordance with their Pro Rata Shares.It is understood that (i) no Lender shall be responsible for any failure by any other Lender to perform its obligation to make its Pro Rata Share of any Advance (or other extension of credit) hereunder, nor shall any Commitment of any Lender be increased or decreased as a result of any failure by any other Lender to perform its obligations hereunder, and (ii) no failure by any Lender to perform its obligations hereunder shall excuse any other Lender from its obligations hereunder. (b)If any Lender has not transferred immediately available funds equal to the amount of such Lender's Pro Rata Share of a requested Borrowing to the Administrative Borrower's Designated Account before 2:00 p.m. (Dallas, Texas time) on the Funding Date applicable thereto, and such Lender has not notified Agent prior to 2:00 p.m. (Dallas, Texas time) on such Funding Date that such Lender will not make available such funds as and whenrequired hereunder, then Agent may, in its sole discretion (but shall not be so required), make available to the Borrowers on such date a corresponding amount.If and to the extent any Lender shall not have made its full amount available to Agent in immediately available funds and Agent in such circumstances has made available to the Borrowers such amount, then such Lender shall on the Business Day following such Funding Date make such amount available to Agent, together with interest at the Defaulting Lender Rate for each day during such period.A notice submitted by Agent to any Lender with respect to amounts owing under this subsection shall be conclusive, absent manifest error.If such amount is so made available, such payment to Agent by the Lender shall constitute such Lender's Advance on the date of borrowing for all purposes of this Agreement.If the Lender does not make such amount available to Agent on the Business Day following the Funding Date, Agent will notify Administrative Borrower of such failure to fund and, upon demand by Agent, the Borrowers shall pay such amount to Agent for Agent's account, together with interest thereon for each day elapsed since the date of such Borrowing, at a rate per annum equal to the interest rate applicable at the time to the Advances composing such Borrowing.The failure of any Lender to make any Advance on any Funding Date shall not relieve any other Lender of any obligation hereunder to make an Advance on such Funding Date, but neither Agent nor any Lender shall be responsible for the failure of any other Lender to make the Advance to be made by such other Lender(s) on any Funding Date. (c)Notwithstanding any provision of this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the following provisions shall apply for so long as such Lender is a Defaulting Lender: (i)Solely for the purposes of voting or consenting to matters with respect to the Loan Documents, a Defaulting Lender shall be deemed not to be a "Lender" and such Lender's Commitment shall be deemed to be zero; -18- (ii)the Unused Line Fee in respect of such Defaulting Lender's Commitment shall cease to accrue; (iii)no Issuing Lender shall be required to issue, amend or increase any Letter of
